DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 2, in the paper of 1/25/2022, is acknowledged.  Applicant’s arguments filed 1/25/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-6 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of the Group I, to a pharmaceutical composition comprising SEQ ID NO:2, claims 1-6,  in the paper of 9/22/2021, is acknowledged.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."
There continues to be no information disclosure statements in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-9, 11-14, and 17 are directed to a law of nature or a natural phenomenon.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below.
This rejection was stated in the previous office action as it applied to previous claims 1-6.  In response to the rejection applicants have minorly amended the claims and traverse the rejection as it applies to the amended claims.  
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
The original rejection is repeated herein.
The “2014 Interim Guidance on Patent Subject Matter Eligibility” 79 FR 74618 (Dec. 16, 2014) directs that claims drawn to 1) a composition of matter, 2) a law of nature or a natural phenomenon and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception are ineligible for patenting under 35 U.S.C. 101.  See, 79 FR, page 74621 (flow chart).  Nature-based compositions of matter are not directed to significantly more than a judicial exception 
Here, the protein of SEQ ID NO:2 is a naturally occurring polypeptide.  The features of claims 1-6 are met by the protein of SEQ ID NO:2 or a solution thereof in water.  Since the features of the claims are met by the structure of a naturally occurring protein or composition, the claims do not recite additional features or elements that amount to significantly more than the judicial exception, since the structure recited in claims 1-6 is "essentially no different from a naturally occurring product” such that there is no marked difference in the "product's structure, function, and/or other properties."  Furthermore, while claims 5 additionally recite a pharmaceutically acceptable carrier, and/or one or more of a pharmaceutically acceptable diluent, and one or more of a pharmaceutically acceptable excipient does not amount to significantly more than the judicial exception as the addition of a buffer, or particularly phosphate buffered saline to a protein is routine and conventional in the art as proteins are well known to be pH sensitive.
As such, the claims recite patent ineligible subject matter for the reasons stated.
Applicants Response
Applicants traverse this rejection on the basis that applicants submit that “SEQ ID NO:2 is a polypeptide fragment, and not a product of nature.”  Applicants submit that claim 1 relates to a pharmaceutical composition, which is substantially different from any composition found in nature.  Applicants submit the examiner consider the Pollett Declaration and applicants submit that SEQ ID NO:2 is a polypeptide fragment and not a product of nature.  Applicants further submit that claim 1 relates to a pharmaceutical composition which is substantially different from any composition found in nature.  Applicants submit that an RPS2 fragment (identified herein as SEQ ID NO:2) is substantially different than the full RPS2 structural protein bound to the $0S ribosomal subunit found in cells.
Applicants further argue that claim 1 is substantially different from a natural composition insofar that the pharmaceutical compositions require a “therapeutically effective amount” of the polypeptide according to SEQ ID NO:2.  Applicants further traverse the rejection on the basis that applicants submit what “a therapeutically effective amount” is and they contrast this to amounts of the RPS2 polypeptide found in natural compositions.
Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is found nonpersuasive for the reasons previously made of record and for those reasons repeated herein.
In response to applicants submission that “SEQ ID NO:2 is a polypeptide fragment, and not a product of nature.”, this is acknowledged, however applicants claims are not drawn to or limited to a polypeptide fragment.  Applicants claims are 
In response to applicants submission that claim 1 relates to a pharmaceutical composition, which is substantially different from any composition found in nature, as stated previously and repeated above, a pharmaceutically acceptable carrier, and/or one or more of a pharmaceutically acceptable diluent, and one or more of a pharmaceutically acceptable excipient does not amount to significantly more than the judicial exception as the addition of a buffer, or particularly phosphate buffered saline to a protein is routine and conventional in the art as proteins are well known to be pH sensitive.
In response to applicants submission that an RPS2 fragment (identified herein as SEQ ID NO:2) is substantially different than the full RPS2 structural protein bound to the 40S ribosomal subunit found in cells, while the difference between a RPS2 fragment such as SEQ ID NO:2 and the full length ROS2 structural protein bound to the 40S ribosomal subunit found in cells, is appreciated, as stated above applicants claims are not drawn to a polypeptide consisting of the fragment of SEQ ID NO: but rather “a polypeptide according to SEQ ID NO:2”. 

Thus claims 1-6 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-6 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pharmaceutical  does not reasonably provide enablement for any pharmaceutical composition comprising a therapeutically effective amount of a polypeptide according to SEQ ID No. 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	This rejection was stated in the previous office action.  In response applicants have amended the claims but not traversed beyond applicants amendment of the claims.
Claims 1-6 remain so broad as to encompass any polypeptide according to SEQ ID NO:2 or any polypeptide having a mere 90% identity to SEQ ID NO:2 and fragments and compositions thereof.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides/compositions broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to a showing that the polypeptide of SEQ ID NO:1 is capable of reducing fasting blood glucose levels, reducing hepatic glucose production, reducing cholesterol levels, 
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
 The specification does not support the broad scope of the claims which encompass any polypeptide according to SEQ ID NO:2 or having a mere 90% identity 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any polypeptide according to SEQ ID NO:2 or having 90% identity to any of SEQ ID NO:2and fragments and compositions thereof.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides/compositions having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (Mol. BioSyst. Vol 7, pp 2286-2295, 2011). 
This rejection was stated in the previous office action as it applied to previous claims 1-6.  In response to the rejection applicants have minorly amended the claims and traverse the rejection as it applies to the amended claims.  For applicants convenience the original rejection is repeated herein.
Guo et al. teach the preparation of recombinant human 40s ribosomal protein S2 (i.e., SEQ ID NO:1) in PBS buffer, a pharmaceutically acceptable carrier, diluent and excipient (see page 2287).  It is noted that said composition would be suitable for oral, parenteral, or topical application and thus this composition anticipates all of claims 3-6.  Furthermore although Guo et al. do not teach or suggest that the disclosed composition of human 40s ribosomal protein S2 has an activity selected from reducing hepatic glucose production, reducing insulin resistance, reducing cholesterol levels, reducing glucagon levels, and reducing blood pressure when administered to a subject, the 
Applicants Response:
Applicants summarize applicants interpreted teaching of Guo et al. prior to applicants submission that Guo et al. does not anticipate applicants claims.  Applicants submit that Guo reports the results of a study showing, among other things, that peptidylarginine deiminase-4 (i.e., PAD4) converts one or more arginine residues of RPS2 to citrulline.
Applicants submit that while Guo teaches that RPS2 is citrullinated in cells, and therefore a substrate for PAD4, nowhere does Guo teach the limitations of Claim 1.  Applicants submit that Guo fails to teach an isolated polypeptide according to applicant's Claim 1 because Guo does not disclose a composition comprising a therapeutically effective amount of a polypeptide or fragment thereof according to SEQ ID NO: 2.  Applicants submit that, Guo fails to teach a therapeutically effective amount of a polypeptide according to SEQ ID NO: 2, wherein the concentration is sufficient to lower blood glucose level when administered to a subject to a level less than 200 mg/dL.  Applicants submit that in that regard, Dr. Pollett carefully reviewed: (i) the Guo disclosure, (ii) Guo's Supporting Information, and (iii) a standard protocol guide (i.e., the GE Guide) mentioned by Guo (See the Pollett Declaration at paras. 55-69). Applicants submit that based on that review, Dr. Pollett found no information that would allow him to conclude reasonably the amounts RPS2 in any composition described by Guo. 


Applicants amendment of the claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
Applicants interpreted summary of the teachings of the Guo et al. reference in applicants arguments as well as the Declaration of Dr. Pollett is acknowledged and has been carefully considered.  
In response to applicants submission that while Guo teaches that RPS2 is citrullinated in cells, and therefore a substrate for PAD4, nowhere does Guo teach the limitations of Claim 1, applicants attention is directed to the claims themselves.  Claim 1 as originally filed and as it exists currently is drawn to a pharmaceutical composition comprising a therapeutically effective amount of a polypeptide according to SEQ ID NO:2. The claim does not require the polypeptide be isolated nor does the claim define what a therapeutically effective amount of the polypeptide is.  Further the claim is not limited to the specific fragment of SEQ ID NO:2 but rather a polypeptide according to SEQ ID NO:2.  While it is acknowledged that dependent claim 3 does require that the therapeutically effective amount is sufficient to lower blood glucose level in a mammal to less than 200 mg/dl, it is not limited to the polypeptide of SEQ ID NO:2.  Further in this regard applicants submit that based on that review, Dr. Pollett found no information that 
Thus, claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (Mol. BioSyst. Vol 7, pp 2286-2295, 2011). 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns et al. (US 2010/0221753).
This rejection was stated in the previous office action as it applied to previous claims 1-6.  In response to the rejection applicants have minorly amended the claims and traverse the rejection as it applies to the amended claims.  For applicants convenience the original rejection is repeated herein.
Stearns et al. teach the PCADM-1 polypeptide (SEQ ID NO:1 of Stearns et al.) which has 99% identity to SEQ ID NO:2.  Stearns et al. further teach pharmaceutical compositions of said polypeptide [0094] and teach that said compositions can be prepared in formulations suitable for oral parenteral and topical administration [0443] can be solid formulation [0444], can comprise pharmaceutically acceptable carriers, diluents [0441] or excipients [0458] or buffer [0485]and that pharmaceutically acceptable carriers include salt solutions of phosphates [0440].  Furthermore although Stearns et al. do not teach or suggest that the disclosed composition of PCADM-1 has an activity of reducing blood pressure when administered to a subject, the recitation of an intended use of a composition has no patentable weight as intended use does not limit the composition itself and thus Stearns et al. anticipates claims 3-6 also.

Applicants Response:
Applicants summarize applicants interpreted teaching of Sterns et al. prior to applicants submission that Sterns et al. does not anticipate applicants claims.  
Applicants submit that Stearns teaches nucleic acids encoding the gene for mammalian prostate cancer antigen diagnostic marker 1 (PCADM-1), and proteins encoded thereby, whose expression is increased in certain diseases, including prostate cancer.  Applicants submit that Stearns also discloses methods of detecting and treating prostate cancer, comprising modulating or detecting PCADM-1 expression and/or production and activity of PCADM-1 polypeptide.  Applicants submit that the “Sterns” invention includes a composition comprising an isolated polypeptide comprising a mammalian prostate cancer antigen diagnostic marker 1, and a pharmaceutically acceptable carrier. 
Applicants submit that the polypeptide disclosed by Stearns, however, does not teach a sequence identity to the amino acid sequence set forth in SEQ ID NO: 2, as expressly required by Applicant's Claim 1 and that Stearns fails to teach a pharmaceutical composition, as claimed herein. 
Applicants submit that Stearns therefore, cannot anticipate Applicant's Independent Claim 1 because the reference lacks critical features expressly recited by Applicant's claims, as noted above, and therefore Stearns does not teach each and every element of the claims. 
Applicants further submit that the dependent claims are, thus, allowable at least by virtue of their dependency from an allowable base claim. 

As above, applicants interpreted summary of the teachings of the Sterns et al. reference in applicants arguments as well as the Declaration of Dr. Pollett is acknowledged and has been carefully considered.  
In response to applicants submission that the polypeptide disclosed by Stearns, however, does not teach a sequence identity to the amino acid sequence set forth in SEQ ID NO: 2, as expressly required by Applicant's Claim 1 and that Stearns fails to teach a pharmaceutical composition, as claimed herein is not found persuasive for the reasons stated previously.  As stated in the original rejection and repeated above, Stearns et al. teach the PCADM-1 polypeptide (SEQ ID NO:1 of Stearns et al.) which has 99% identity to SEQ ID NO:2.  An alignment of the amino acid sequence of SEQ ID NO:1 of Sterns et al. and instant SEQ ID NO:2 is provided below:


  Query Match             98.7%;  Score 819.5;  DB 1;  Length 293;
  Best Local Similarity   99.4%;  
  Matches  158;  Conservative    0;  Mismatches    0;  Indels    1;  Gaps    1;

SEQIDNO:2   1 GHVGLGVKCSKEVATAIRGAIILAKL-IVPVRRGYWGNKIGKPHTVPCKVTGRCGSVLVR 59
              |||||||||||||||||||||||||| |||||||||||||||||||||||||||||||||
SEQIDNO:1 135 GHVGLGVKCSKEVATAIRGAIILAKLSIVPVRRGYWGNKIGKPHTVPCKVTGRCGSVLVR 194

SEQIDNO:2  60 LIPAPRGTGIVSAPVPKKLLMMAGIDDCYTSARGCTATLGNFAKATFDAISKTYSYLTPD 119
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQIDNO:1 195 LIPAPRGTGIVSAPVPKKLLMMAGIDDCYTSARGCTATLGNFAKATFDAISKTYSYLTPD 254

SEQIDNO:2 120 LWKETVFTKSPYQEFTDHLVKTHTRVSVQRTQAPAVATT 158
              |||||||||||||||||||||||||||||||||||||||
SEQIDNO:1 255 LWKETVFTKSPYQEFTDHLVKTHTRVSVQRTQAPAVATT 293

As seen above and stated previously the polypeptide of Sterns et al., SEQ ID NO:1 has greater than 99% sequence identity to instant SEQ ID NO:2.  

Thus, claims 1-6 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns et al. (US 2010/0221753).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,548,941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of U.S. Patent No. 10,548,941 drawn a pharmaceutical composition comprising a therapeutically-effective amount of a polypeptide of SEQ ID NO: 1, wherein the therapeutically effective amount is sufficient to lower blood glucose level in a subject to less than 200 mq/dL anticipates claims 1-6 drawn to a pharmaceutical composition comprising a therapeutically effective amount of a polypeptide according to SEQ ID No. 2.
.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,751,384. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,751,384 drawn method for treating at least one of diabetes, hyperglycemia, hypercholesterolemia, and hypertension in a subject, comprising: administering to the subject a pharmaceutical formulation comprising a therapeutically 
effective amount of a polypeptide having at least 95% identity to SEQ ID NO:1 
and able to reduce blood glucose levels to less than 200 mg/dl, reduce cholesterol levels to less than 200 mg/dl, and/or lower blood pressure to less than 140/90 mmHg when administered to a diabetic subject make obvious claims 1--6 drawn to a pharmaceutical composition comprising a therapeutically effective amount of a polypeptide according to SEQ ID No. 2.
This rejection was stated in the previous office action and applicants have not addressed the rejection.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





rgh
3/23/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652